DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/392,902. Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Osmanbasic et al. (US 9663326 B2).
	Regarding claim 1, Osmanbasic et al. disclose:
An adjustable force safety brake (safety brake 1, figure 2) for use in an elevator system (figure 1), the safety brake comprising: 
	a safety block (support 22, figure 2), first (counter braking body 13, figure 2) and second braking elements (control plate 6, first braking element 7, second braking element 8, figure 2) housed in the safety block (22), and an electromagnet (electromagnet 17, figure 2); 
	wherein the safety block (22) includes a channel (space between 13 and 7, 8 that receives guide rail 4) arranged to receive a guide rail (guide rail 4, figure 2) of an elevator system in use; 
	wherein the first braking element (13) is arranged at a first side (top as shown in figure 2) of the channel and the second braking element (6, 7, 8) is arranged at a second side (bottom as shown in figure 2) of the channel, opposite to the first side in a sideways direction (the first and second sides are opposite of each other in a sideways direction as mounted on an elevator car, arrow b in figure 2 indicates the downward direction); 
	wherein the first braking element (13) is configured to move from an initial position (figure 2) into a position of engagement with the guide rail (figure 3) received in the channel to create a braking force; 
	wherein the second braking element (6, 7, 8) is configured to create an additional braking force on the guide rail (4) when the first braking element (13) is in the position of engagement; and 
	wherein the electromagnet (17) is operable to selectively produce a magnetic force (by being switched on or off) which acts on the second braking element (6, 7, 8) in the sideways direction (downward as shown in figure 2) away from the channel so as to reduce the additional braking force on the guide rail (see col. 10, “The electromagnet 17 is switched on at the latest on reaching the first braking position s or, better, already beforehand so as to hold the control plate in the rest position r.” lines 63-65).  
	Regarding claim 3, Osmanbasic et al. further disclose:
wherein the second braking element (6, 7, 8) is configured to exert a resilient bias force in the sideways direction towards the channel (via compression springs 18, figure 2).  
	Regarding claim 4, Osmanbasic et al. further disclose:
wherein the electromagnet (17) is operable to produce a maximum magnetic force which is less than the resilient bias force (of compression springs 18) such that the second braking element (second brake element 8) tends to remain in physical contact with the guide rail (4) when the first braking element (13) is in the position of engagement (see figures 3-6, when counter braking body 13 is in contact with guide rail 4, second brake element 8 also stays in contact with the guide rail, even after the electromagnet 17 is switched on).  
	Regarding claim 5, Osmanbasic et al. further disclose:
wherein the electromagnet (17) is operable to produce a variable magnetic force in a range from zero (when electromagnet 17 is switched off) to a maximum magnetic force (maximum magnetic force occurs when electromagnet 17 is switched on and control plate 6 is in the holding position shown in figure 2).  
	Regarding claim 6, Osmanbasic et al. further disclose:
wherein the electromagnet (17) is positioned in the safety block (22) behind the second braking element (6, 7, 8) in the sideways direction from the channel.  
	Regarding claim 7, Osmanbasic et al. further disclose:
wherein the electromagnet (17) is positioned at a distance behind the second braking element (6, 7, 8) when the first braking element (13) is in the position of engagement (see figure 3).  
	Regarding claim 8, Osmanbasic et al. further disclose:
wherein the second braking element (6, 7, 8) comprises a frictional surface or shoe (7, 8) arranged to face the second side of the channel to provide frictional engagement with the guide rail (4).  

	Claims 14-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gremaud et al. (US 20060180406 A1, Applicant’s cited prior art).
	Regarding claim 14, Gremaud et al. disclose:
A method for adjusting braking forces in an elevator system (figure 1), the method comprising: 	detecting, using at least one sensor (sensors 20-23 and measuring means 36-37, figure 2), the braking forces being applied by a pair of safety brakes (brake units 14, figure 2) mounted to a component (elevator car 2, figure 1) moving along a pair of guide rails (brake tracks 9, one shown in figure 1) in an elevator system (figure 1), wherein at least one of the pair of safety brakes (14) is an adjustable force safety brake (by adjusting drive 29, figure 5); and selectively operating an electromagnet (electromagnetic spindle drive 32, figure 5) in the adjustable force safety brake to change its additional braking force on the guide rail (see paragraphs [0023]-[0025]).  
	Regarding claim 15, Gremaud et al. further disclose:
further comprising: analyzing the level of braking forces being applied by the pair of safety brakes (14); and varying the magnetic force produced by the electromagnet (32, by switching on and off), in a range from zero (when electromagnet is off) to a maximum magnetic force (when electromagnet is on), dependent upon the level of braking forces.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Osmanbasic et al. (US 9663326 B2) in view of Piech et al. (US 9915307 B2).
	Regarding claim 2, Osmanbasic et al. teach:
The adjustable force safety brake (100) of claim 1, 
	Osmanbasic et al. do not teach:
wherein the second braking element comprises a ferromagnetic material.  
	However, Piech et al. teach:
An adjustable force safety brake (figure 9),
wherein the second braking element (brake lining 38, figure 9) comprises a ferromagnetic material (col. 7, line 67-col. 8, line 2, “The brake linings 38 may be made of a ferromagnetic or semi-magnetic material,”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the control plate of Osmanbasic et al. out of ferromagnetic material as taught by Piech et al. to ensure a strong magnetic bond between the control plate and the electromagnet when energized. The control plate must be made out of a type of magnetic material in order for the brake to function properly.

	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osmanbasic et al. (US 9663326 B2) in view of Gremaud et al. (US 20060180406 A1).
	Regarding claim 9, Osmanbasic et al. teach:
An elevator system (figure 1) comprising: 
	a component (travel body 3, figure 1) moving along a guide rail (4); 
	a safety brake (1) mounted to the component (3) to apply a braking force to the guide rail (4) when activated, wherein at least one of the pair of safety brakes (1) is the adjustable force safety brake of claim 1; 
	a safety controller (col. 12, line 29, “a control of the elevator”) operatively connected to the adjustable force safety brake (1); and 
	at least one sensor (sensor 12, figure 1) operatively connected to the safety controller, 
	Osmanbasic et al. do not teach:
A pair of guide rails and a pair of safety brakes, and
	wherein the at least one sensor is configured to detect the braking forces being applied by the pair of safety brakes, and wherein the safety controller is configured, in response to detection of the braking forces, to selectively operate the electromagnet of the adjustable force safety brake.  
	However, Gremaud et al. teach:
An elevator system with a pair of guide rails (brake tracks 9, figure 1) and a pair of safety brakes (brake units 14, figure 2), and
	wherein the at least one sensor (measuring means 36, 37, figure 2) is configured to detect the braking forces (“brake force measuring means” paragraph [0024], lines 7-8) being applied by the pair of safety brakes (14), and wherein the safety controller (brake control unit 15, figure 2) is configured, in response to detection of the braking forces, to selectively operate the electromagnet (32) of the adjustable force safety brake.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pair of guide rails and a pair of safety brakes as taught by Gremaud et al. on the invention of Osmanbasic et al., since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a sensor to detect the braking forces as taught by Gremaud et al. on the elevator system of Osmanbasic et al. so the control system can make adjustments based on the actual braking force. Osmanbasic does have a sensor for position monitoring and/or state monitoring. Including a sensor that measures the braking force enables the control system to activate the electromagnets when the desired amount of braking is reached.
	Regarding claim 10, Osmanbasic et al. further teach:
wherein the safety controller (col. 12, line 29, “a control of the elevator”) is configured to vary the magnetic force produced by the electromagnet (17), in a range from zero (off) to a maximum magnetic force (maximum magnetic force occurs when electromagnet 17 is switched on and control plate 6 is in the holding position shown in figure 2), dependent upon the level of the braking forces detected.  
	Regarding claim 10, Gremaud et al. further teach:
wherein the adjustable force safety brakes (14) are mounted to the component (2) on opposite sides (not shown, upper and lower brake units are shown in figure 1, the four brake units in figure 2 represent upper and lower units on each side of car 2) to receive a respective one of the pair of guide rails (9) in the channel (space between braking components) of each adjustable force safety brake (14).  
	Regarding claim 12, Gremaud et al. further teach:
wherein the safety controller (15) is configured to independently vary the magnetic force produced by the electromagnet (32) of each of the pair of adjustable force safety brakes (14), in a range from zero (off) to a maximum magnetic force (on), dependent upon the level of braking force (measured by 36, 37) respectively detected at opposite sides of the component (2).  
	Regarding claim 13, Gremaud et al. further teach:
wherein the at least one sensor (2-23, 36-37) comprises a pair of accelerometers (acceleration measuring sensors 21) mounted on opposite sides (not shown, on each of brake units 14) of the component (2) to detect excessive and/or uneven braking forces being applied between the pair of guide rails (9).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE-3934492-A1 is cited to show an elevator safety brake with an electromagnet adjustable by a controller. EP-1930282-A1 is cited to show an electromagnetic brake with measurable braking forces. CN-207658888-U is cited to show an elevator system with an electromagnet having an adjustable magnetic force. CN-110657178-A is cited to show a method for an elevator involving a variable magnetic force. US-6193026-B1, US-20060175142-A1, US-7591351-B2, US-20170291794-A1, US-20180222717-A1, US-10358320-B2, and US-20200165102-A1 are cited to show similar elevator systems and safety brakes.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654